                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

MICHAEL JACKSON and
WESLEY AVILA, Individually and
on Behalf of all Those Similarly Situated,

          Plaintiffs,

v.                                                            No. 2:20-cv-486 KRS/GJF

POWERSAT COMMUNICATIONS
(USA) LP and POWERSAT
COMMUNICATIONS (USA) GP LTD.

          Defendants.

                        MEMORANDUM OPINION AND ORDER GRANTING
                         MOTION FOR CONDITIONAL CERTIFICATION

          THIS MATTER is before the Court on Plaintiffs’ Opposed Amended Motion for

Conditional Certification and Notice to the Putative Class Members, (Doc. 52), filed April 13,

2021. Defendants filed a response to the Motion for Conditional Certification on April 27, 2021,

and Plaintiffs filed a reply on May 11, 2021. (Docs. 55 and 56). Having considered the briefing

by the parties, the record of the case, and relevant law, the Court grants Plaintiffs’ Motion for

Conditional Certification for the reasons set forth below.

     I.       BACKGROUND

          Defendants provide communication services to oil and gas customers throughout the

United States. (Doc. 35-1) at 5; (Doc. 52) at 3. To provide these services, Defendants employ

25-30 Field Technicians at any given time. (Doc. 52) at 3; (Docs. 52-1 and 52-2). Plaintiffs

allege they and other Field Technicians were non-exempt employees who regularly worked over

forty hours per week without overtime compensation, in violation of the Fair Labor Standards
Act, 29 U.S.C. §§ 201, et seq., (“FLSA”). (Doc. 35-1) at 3-8.1 Plaintiffs seek to certify their

FLSA overtime claims as a collective action under 29 U.S.C. 216(b), and proposed the following

collective class:

                  All Field Technicians employed by Powersat Communications
                  (USA) LP and/or Powersat Communications (USA) GP LTD,
                  anywhere in the United States, at any time from May 20, 2017
                  through the final disposition of this matter who received a salary
                  and/or a day-rate and no overtime compensation.

(Doc. 52) at 2.

        Plaintiffs state they and the putative class members “are or were employees of

Defendants, performed similar (if not identical) job duties, were compensated in the same or

similar manner, were subject to the same company-wide policy, and all suffered a common

injury as a result of Defendants’ company-wide violation of the FLSA.” Id. Specifically,

Plaintiffs assert the putative class members: (1) were paid the same way; (2) held similar

positions; (3) had similar job requirements; (4) performed the same or similar routine, technical,

physical and manual job duties related to servicing oil and gas operations in the field by

providing communications services to customers of Defendants; (5) worked the same or similar

hours; (6) regularly worked over forty hours per week; (7) did not receive overtime

compensation for all hours worked over forty in each week; (8) were all subject to the same

illegal company-wide policy of failing to pay overtime compensation; and (9) suffered a

common injury due to Defendants’ policy of failing to pay overtime compensation at the rates

required by the FLSA. Id. at 4; (Docs. 52-1 and 52-2) (Affidavits of Plaintiffs Jackson and



        1
      The Court has dismissed Plaintiffs’ claims under the New Mexico Minimum Wage Act,
NMSA 1978 §§ 50-4-19, et seq. (Doc. 51).



                                                       2
Avila). In addition, Plaintiffs allege that Defendants’ use of job tickets to determine the number

of hours worked by Field Technicians fails to accurately track all hours worked and that this

policy and practice led to violations of FLSA’s overtime requirements. (Doc. 52) at 9; (Docs.

43-1 and 44-1).

       Defendants oppose Plaintiff’s Motion for Conditional Certification because they argue

Plaintiffs have not identified a common unlawful decision, policy, or plan, and because

conditional certification would not serve the purposes of judicial efficiency. (Doc. 55) at 4-16.

Defendants also challenge Plaintiffs’ proposed Notice to the putative class members for the

following reasons: (1) the proposed class definition is not limited to Field Technicians who

worked more than forty hours during a workweek without overtime compensation; (2) the Notice

should state that Defendants deny they violated the FLSA; (3) language regarding the deadline to

file a consent form is confusing; (4) Plaintiffs do not allege they were misclassified as exempt

from overtime; (5) Plaintiffs do not claim they are owed unpaid back wages in addition to unpaid

overtime; (6) the Notice does not advise potential class members that they could be responsible

for paying Defendants’ costs and expenses; (7) the Notice does not include contact information

for Defendants’ counsel and prohibits putative class members from contacting Defendants’

counsel; and (8) the Consent Form suggests that putative class members can opt in only by

designating Plaintiffs’ counsel as their attorneys. Id. at 16-20. In their Reply, Plaintiffs contend

they have clearly argued that Defendants engaged in an unlawful policy or plan by

misclassifying Plaintiffs as exempt employees and failing to pay them overtime wages as

required by the FLSA. (Doc. 56) at 2-7. Regarding the Notice, Plaintiffs agree to some of

Defendants’ objections, but otherwise maintain the Notice is appropriate. Id. at 7-9.




                                                     3
    II.      LEGAL STANDARD

          Under FLSA Section 216(b), employees may maintain a collective action for overtime

pay on their own behalf or on behalf of other workers. This section provides that any employer

violating the minimum wage or maximum hours section of this statute “shall be liable to the

employee or employees affected in the amount of the unpaid minimum wages or their unpaid

overtime compensation,” and any additional damages. 29 U.S.C. § 216(b). Employees must

opt-in to an FLSA collective action by giving consent in writing and filing the consent with the

Court. Id.

          The FLSA further provides that an action on liability “may be maintained in any court of

competent jurisdiction by any one or more employees for and in behalf of himself or themselves

and other employees similarly situated.” Id. (emphasis added). The term “similarly situated” is

not defined in the statute; however, the Tenth Circuit has adopted a two-tier ad hoc methodology

to determine on a case-by-case basis whether members of a class are similarly situated. See

Theissen v. General Elec. Capital Corp., 267 F.3d 1095, 1102-05 (10th Cir. 2001). In the first

tier, or notice stage, to show that employees are similarly situated courts require “nothing more

than substantial allegations that the putative class members were together the victims of a single

decision, policy, or plan.” Id. at 1102 (citation omitted); see also Medrano v. Flower Foods, et

al., 2017 WL 3052493, *3 (D.N.M.) (explaining that while the “similarly situated” standard

requires substantial allegations, the standard is “fairly loose initially, until discovery is

completed”). The purpose of this first step is for the court to determine whether certification is

appropriate for the purpose of sending notices and consent forms to potential plaintiffs. Renfro

v. Spartan Computer Servs., Inc., 243 F.R.D. 431, 432 (D. Kan. 2007) (citation omitted).




                                                       4
          Once the court has conditionally certified a class, the parties engage in discovery. After

the close of discovery, the court moves to the second stage using a “stricter standard of ‘similarly

situated,’” which requires the evaluation of different factors. Thiessen, 267 F.3d at 1102-03

(citation omitted). These factors include: (1) the different factual and employment settings of

individual plaintiffs; (2) the various defenses available to defendants which appear to be

individual to each plaintiff; and (3) fairness and procedural considerations. Renfro, 243 F.R.D.

at 432.

   III.      ANALYSIS

             A. Conditional Certification

          Plaintiffs seek conditional certification of a proposed class of: “All Field Technicians

employed by [Defendants], anywhere in the United States, at any time from May 20, 2017

through the final disposition of this matter who received a salary and/or a day-rate and no

overtime compensation.” (Doc. 52) at 2. “The standard of certification at the [first] stage is a

lenient one that typically results in class certification.” Greenstein v. Meredith Corp., 948 F.

Supp. 2d 1266, 1267 (D. Kan. 2013) (citation omitted). At this stage, “[t]he court does not

weigh the evidence, resolve factual disputes, or rule on the merits of plaintiffs’ claims.” Id.

          Defendants’ first argument in opposition to conditional certification is that Plaintiffs do

not allege a policy or practice that violates the FLSA, and their claims that Defendants failed to

pay overtime are insufficient to justify conditional certification. (Doc. 55) at 4-8. Specifically,

Defendants argue that Plaintiffs failed to allege a practice or policy that applies with equal force

to all members of the proposed class and do not identify what type of FLSA claim they are

asserting. Id. Defendants rely on Maestas v. Day & Zimmerman, LLC, Civ. No. 09-19




                                                        5
JCH/LFG, (D.N.M. Nov. 13, 2009) (Doc. 38), in which Judge Herrera denied the plaintiffs’

motion for conditional certification after finding they failed to provide sufficient support for their

allegation that the putative class members were the victims of the same decision, policy, or plan

that violated the FLSA. (Doc. 55) at 7-8.

       In their Complaint, Plaintiffs allege they performed manual labor in the oilfields, were

paid a salary plus a day rate, regularly worked more than forty hours a week, and were not paid

overtime. (Doc. 35-1) at ¶¶ 3, 4, 5, 24, 37. Through sworn affidavits, Plaintiffs further claim

“there is a class of non-exempt Field Technicians who have the same job title, perform the same

job responsibilities, are subject to the same work schedule, and are paid the same (illegal) way.”

(Doc. 56) at 2; (Docs. 52-1, 52-2, and 52-3) (Affidavits of Named Plaintiffs Jackson and Avila,

and Opt-In Plaintiff Justin Oliver). While Defendants argue Plaintiffs fail to identify a policy

that violates the FLSA, Plaintiffs’ Complaint asserts that they and all other Field Technicians

should have been considered non-exempt under the FLSA and yet Defendants engaged in a

pattern or practice of paying them a salary with no overtime compensation. See (Doc. 35-1) at ¶

29 (“Defendants’ Field Technicians are non-exempt under the FLSA.”), ¶ 31 (“Defendants

knowingly willfully, or in reckless disregard carried out this illegal pattern or practice of failing

to pay Plaintiffs and the Putative Class members overtime compensation.”).

       The Court also finds this case is distinguishable from Maestas, where the plaintiffs did

not state how they were paid or how that payment violated the FLSA. See Maestas, Civ. No. 09-

19, (Doc. 38) at 3 (“What the motion and assorted affidavits do not provide, however, is any

evidence of an unlawful pay practice or even any reference to the method in which Plaintiffs are

paid.”). Indeed, Judge Herrera emphasized that the proposed class was made up of workers




                                                      6
holding three different ranks and eight different classifications, six declarants served as

supervisors, and the job descriptions were subject to revision at any time. Id. at 4 (“Given the

different job classifications among the potential Plaintiffs, the fact that their job duties could

differ or be changed, and that some of them are supervisors and others are in non-supervisory

positions, the Court cannot authorize class notice without some evidence … that they are

unlawfully being denied pay to which they are entitled through a common decision, policy, or

plan that applies to each member of the putative class.”). Here, Plaintiffs allege they and the

proposed class have identical job titles, responsibilities, and work schedules, there are no

allegations that any potential class members are supervisors, and Plaintiffs have alleged a

common policy of classification and pay for all Field Technicians. The Court finds this is

sufficient to meet the first-tier requirement for conditional class certification which requires

“nothing more than substantial allegations that the putative class members were together the

victims of a single decision, policy, or plan.” Theissen, 267 F.3d at 1102; see also Renfro, 243

F.R.D. at 433-34 (finding allegations that defendants “engaged in a pattern or practice of not

paying overtime is sufficient to allege that plaintiffs were together the victims of a single

decision, policy or plan”). Accordingly, the Court finds Plaintiffs have adequately alleged a

pattern or policy of FLSA violations to satisfy the initial stage of conditional class certification.

       Next, Defendants assert that Plaintiffs failed to properly support their allegations that

Defendants have a policy regarding unpaid overtime that applies to all potential class members.

(Doc. 55) at 9-11. They state that Plaintiffs failed to provide the amounts of or basis for the

overtime they are claiming, such as time records or paystubs, and that Plaintiffs rely on hearsay

assertions about working overtime made to them by other employees. Id. This argument is more




                                                       7
appropriate for the merits-based determination made at the second stage. As the Tenth Circuit

explains, once a court has conditionally certified a class, the parties engage in discovery and at

the close of discovery, often prompted by a motion to decertify by the defendant, the district

court will make a “second determination, utilizing a stricter ‘similarly situated’ standard,

examining the disparate factual and employment settings of the individual plaintiffs.” Thiessen,

267 F.3d at 1102-03 (citation omitted); Avendano v. Averus, Inc., 2015 WL 1529354, at *4 (D.

Colo.). At this second stage, the Court analyzes factually specific factors, such as: (1) the

different employment settings of individual plaintiffs; (2) the various defenses available to

defendants which appear to be individual to each plaintiff; and (3) fairness and procedural

considerations. Thiessen, 267 F.3d at 1103. At this initial certification stage, however, “[a]

plaintiff need only describe the potential class within reasonable limits and provide some factual

basis from which the court can determine if similarly situated potential plaintiffs exist.” Landry

v. Swire Oilfield Svcs., LLC, 252 F.Supp.3d 1079, 1114 (D.N.M. 2017) (citation omitted). As

such, “[r]equiring a plaintiff to present evidence in favor of conditional certification that meets

the standards in Rule 56 fails to take into account that the plaintiff has not yet been afforded an

opportunity, through discovery, to test fully the factual basis for his case.” Swartz v. D-J Eng’g.

Inc., 2013 WL 5348585, at *4 (D. Kan.). Therefore, the Court concludes that the affidavits

submitted by Plaintiffs are sufficient to support their allegations at this stage of conditional

certification.

        Finally, Defendants contend that conditional certification in this case would not serve the

purposes of judicial efficiency because Plaintiffs are Texas residents, most of Plaintiffs’ jobs for

Defendants’ customers were in Texas, and Defendants are headquartered in Texas. (Doc. 55) at




                                                      8
12-13. Defendants further argue that resolution of Plaintiffs’ claims will require an

individualized analysis of their job tickets and compensable versus non-compensable time. Id. at

15-16. First, to the extent Defendants are challenging the Court’s venue by arguing this case

should be heard in Texas, the proper way to do so would be by filing a motion. See Fed. R. Civ.

P. 7(b)(1) (“A request for a court order must be made by motion.”). Second, regarding

Defendant’s argument that resolution of Plaintiffs’ claims will require an individualized analysis

of the Opt-In Plaintiffs’ claims, the Court is not resolving Plaintiffs’ claims at this time. As

stated, at this initial notice stage the Court must only determine whether certification is

appropriate for the purpose of sending notices and consent forms to potential plaintiffs. Renfro,

243 F.R.D. at 432. Defendants’ reliance on Karch v. City of Albuquerque, 2006 WL 8444113

(D.N.M.), for this argument is not persuasive. In Karch, the court denied the plaintiffs’ motion

for conditional certification because, inter alia, a collective action would not be an efficient

means of resolving the parties’ dispute of whether the employees were properly classified as

exempt. 2006 WL 8444113, at *6. However, the posture of that case was entirely different than

this case because the court was considering class certification at the stricter second-stage analysis

after discovery had concluded and more than 60 potential plaintiffs had opted in. As such, the

court had before it “more than just minimal evidence,” such as depositions, lists of employees,

documents relating to job classification audits, and job descriptions. Id. at *3. The Karch

decision is therefore not instructive at this notice stage where discovery has not yet commenced.

       Based on the foregoing, the Court concludes that Plaintiffs have made sufficient

allegations that the putative class members are similarly situated and will grant Plaintiffs’

Motion for Conditional Certification.




                                                      9
           B. Proposed Notice

       Because opt-in plaintiffs must consent in writing to join a collective action, “counsel

representing parties in FLSA actions send prospective class members notices to inform them

about the lawsuit.” Aguilar v. Mgm’t & Training Corp., 2017 WL 4277139, at *6 (D.N.M.); see

also 29 U.S.C. § 216(b). “Employees must receive ‘accurate and timely notice concerning the

pendency of the collective action, so that they can make informed decisions about whether to

participate.’” Aguilar, 2017 WL 4277139, at *6 (quoting Hoffmann-La Roche Inc. v. Sperling,

493 U.S. 165, 170 (1989)). The district court has “discretion to approve the content of FLSA

class notices.” Id.

       Plaintiffs ask the Court to exercise its discretion to approve the Notice attached to the

Motion for Conditional Certification as Exhibit D. (Doc. 52-4). Defendants, however, argue

that Plaintiffs’ proposed Notice is inadequate for several reasons. First, Defendants assert the

proposed class definition is overly broad because it is not limited to Field Technicians who

worked more than forty hours during a workweek without overtime compensation. (Doc. 55) at

17. Plaintiffs respond that the modification sought by Defendants “would require putative

plaintiffs to determine, without the assistance of counsel, whether they are in fact owed overtime

compensation before making the determination to opt-in to this matter.” (Doc. 56) at 8.

Defendants are correct that class members must have plausible claims under the FLSA that they

worked more than forty hours during a workweek without overtime compensation, and the Court

has already granted summary judgment for Defendants for those weeks the parties agree

Plaintiffs did not work more than forty hours. See (Doc. 51) at 10. Nevertheless, the parties

disagree about how to calculate the Field Technicians’ time, which was the subject of




                                                    10
Defendants’ Motions for Summary Judgment, (Docs. 43 and 44). See (Doc. 51) (Memorandum

Opinion and Order finding that genuine issues of material fact exist regarding whether Plaintiffs

worked more than forty hours in a workweek). It would therefore be premature to require opt-in

plaintiffs to determine whether they have worked more than forty hours a week at this time,

especially since that determination will be made at the second stage where the “disparate factual

and employment settings of the individual plaintiffs” are scrutinized. Thiessen, 267 F.3d at

1102-03 (citation omitted). Additionally, since Plaintiffs allege that all Field Technicians were

misclassified as exempt and subject to the same pay plan, the current class definition is not

overly broad at this stage. See (Doc. 56) at 3. The Court overrules this objection.

       Next, Defendants ask the Court to include the following statement in Section 2 of the

Notice: “Powersat denies that it violated the FLSA. This Notice is for the sole purpose of

determining the identity of those persons who wish to be involved in this lawsuit. The Court has

not yet determined whether Plaintiff or Powersat is right.” (Doc. 55) at 17. Plaintiffs respond

that Section 2 of the Notice already includes the following statement: “Powersat denies

Plaintiffs’ allegations. Powersat contends that Plaintiffs have been, and continue to be, properly

paid under the FLSA. The Court has not decided who is right but has authorized this notice to

inform you of your right to join this lawsuit.” (Doc. 52-4) at 3. Plaintiffs oppose adding

Defendants’ proposed language because the sole purpose of the Notice is not just to discover the

identity of putative class members—it also serves to facilitate their joinder in this action. (Doc.

56) at 8. The Court agrees that Defendants’ proposed statement is mostly redundant of

information already included in the Notice and that the language regarding the “sole purpose” of

the Notice is inaccurate. Accordingly, the Court overrules this objection to the Notice.




                                                     11
          Defendants’ third objection to the Notice is that footnote 1 incorrectly states the deadline

to file a consent form “will be three years back from the date the Court enters an order approving

this Notice,” whereas it should state the deadline is 90 days from the Notice being sent. (Doc.

55) at 17. Plaintiffs agree to correct the footnote to reflect the 90-day notice period. (Doc. 56) at

7, n.6.

          Next, Defendants argue that language in Section 2 of the Notice stating that “Plaintiffs

allege that Powersat misclassified them as exempt from overtime” is improper because Plaintiffs

have not alleged they were misclassified. (Doc. 55) at 18; (Doc. 52-4) at 3. To the contrary, and

as explained above, Plaintiffs’ Complaint clearly asserts that they should have been considered

non-exempt under the FLSA and yet Defendants engaged in a pattern or practice of paying them

a salary with no overtime compensation. See (Doc. 35-1) at ¶ 29 (“Defendants’ Field

Technicians are non-exempt under the FLSA.”), ¶ 31 (“Defendants knowingly willfully, or in

reckless disregard carried out this illegal pattern or practice of failing to pay Plaintiffs and the

Putative Class members overtime compensation.”). The Court overrules this objection.

          Defendants’ fifth objection is to language throughout the Notice and proposed Consent

Form that Plaintiffs are seeking unpaid back wages in addition to overtime pay (Doc. 55) at 18;

(Doc. 52-4) at 3, 4, 6. Plaintiffs agree to amend the Notice and Consent Form to remove the

objected-to phrasing. (Doc. 56) at 7, n.7.

          Defendants’ sixth objection is that Section 5 of the Notice does not advise potential class

members that they could be responsible for paying Defendants’ costs and expenses. (Doc. 55) at

18. Plaintiffs respond that it is unnecessary to include that warning in this case because

“Plaintiffs’ counsel is contractually obligated to bear full financial responsibility for any costs




                                                       12
referenced by Defendants.” (Doc. 56) at 9. Relying on Plaintiffs’ assurance that no class

member will be responsible for paying court costs or expenses, the Court overrules this

objection.

       Next, Defendants assert that Section 8 of the Notice should include contact information

for Defendants’ counsel, and Defendants oppose language in the Notice prohibiting putative

class members from contacting Defendants’ counsel. (Doc. 55) at 19. Plaintiffs disagree that

Defendants’ counsel’s contact information should be included in the Notice. (Doc. 56) at 9.

Section 8 of the proposed Notice provides Plaintiffs’ counsel’s contact information, states that

putative class members should contact Plaintiffs’ attorneys with any questions about the

collective action, and states that putative class members “should not contact Powersat or the

Court to discuss this matter.” (Doc. 52-4) at 5 (emphasis in original). The Court finds no

reasonable basis for providing Defendants’ counsel’s contact information and that doing so

would be confusing and possibly raise ethical conflicts. See Williamson v. Ameriflow Energy

Svcs. LLC, 2016 WL 10179250, at *4 (D.N.M.) (finding no reasonable basis for including

defense counsel contact information in proposed class notice because the court “should not be in

the business of risking, causing, or otherwise promoting ethical conflicts”). Regarding the

prohibition on contacting Defendants about the litigation, Defendants argue this restriction

creates a massive burden as some of the putative class members have been working with

Defendants’ counsel regarding issues in this case. (Doc. 55) at 19. Plaintiffs did not respond to

this argument. Therefore, the Court will require Plaintiffs to remove the language that putative

class members may not contact Defendants about this case.




                                                    13
         Finally, Defendants object to paragraphs 3-5 of the Consent Form stating that by opting

in, class members designate Plaintiffs’ counsel as their attorneys in this lawsuit and authorize

them to re-file their claim in a separate lawsuit or arbitration against Defendants. (Doc. 55) at

19. Defendants argue these paragraphs are inconsistent with the provision in Section 7 of the

Notice that provides that an opt-in plaintiff “may choose to hire your own attorney, or you may

agree to be represented by Plaintiff’s attorneys.” Compare (Doc. 52-4) at 4 with (Doc. 52-4) at

6. In response to this objection, Plaintiffs state: “Yes, individuals who opt-in to this action will

be represented by the undersigned counsel. Each putative class member, however, may proceed

individually with an attorney of their choice.” (Doc. 56) at 9. The Court agrees with Defendants

that paragraphs 3-5 of the Consent Form are inconsistent with Section 7 of the Notice. To

clarify, the Court will require Plaintiffs to amend the first paragraph of Section 7 of the Notice to

state: “If you choose to join this suit you may choose to hire your own attorney, or you may

agree to be represented by Plaintiffs’ attorneys. If you choose to hire your own attorney, do

NOT sign and return the attached Consent Form.”

   IV.      CONCLUSION

         For the reasons stated above, the Court grants Plaintiffs’ Motion for Conditional

Certification, (Doc. 52).

         IT IS THEREFORE ORDERED that:

         1. Plaintiffs’ Motion for Conditional Certification, (Doc. 52), is granted.

         2. The following class (the “Putative Class”) is conditionally certified: “All Field

            Technicians employed by Powersat Communications (USA) LP and/or Powersat

            Communications (USA) GP LTD, anywhere in the United States, at any time from




                                                     14
   May 20, 2017 through the final disposition of this matter who received a salary and/or

   a day rate and no overtime compensation.”

3. Within seven (7) days of the date of this Order, Defendants shall disclose the names,

   addresses, e-mail addresses, telephone/cell phone numbers, and dates of employment

   of the Putative Class Members in a usable electronic format such as Excel.

4. Within seven (7) days of the date of this Order, Plaintiffs shall revise the proposed

   Notice and Consent Form as set forth above and send the revised Notice and Consent

   Form to Defendants’ counsel for their review.

5. Within twenty-one (21) days of the date of this Order, Plaintiffs’ counsel shall send

   the revised Notice and Consent Form by mail, e-mail, and text message to the

   Putative Class Members.

6. Within forty-five (45) days of the date the Notice was sent to the Putative Class

   Members, Plaintiffs’ counsel may send by mail, e-mail and text message a second,

   identical copy of the revised Notice and Consent Form to the Putative Class Members

   reminding them of the deadline for the submission of the Consent Forms.

7. The Putative Class Members shall have ninety (90) days from the date the Notice was

   sent to return their signed Consent Forms for filing with the Court.

IT IS SO ORDERED.




                                      ___________________________________
                                      KEVIN R. SWEAZEA
                                      UNITED STATES MAGISTRATE JUDGE
                                      Presiding by Consent



                                            15
